DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (original claims 1 – 8, and new claims 22 – 25) in the reply filed on April 21, 2021 is acknowledged.  The traversal is on the ground(s) that an examination of claims 1 – 21 would not impose an undue burden, and the three inventions share many limitations.  This is not found persuasive for at least the following:
Each of the inventions is distinct, each claiming unique structure.  For example, searching for controls based on a particulate sensor would not yield art for a method of calculating a predicting inflow rate based on consulting an inflow lookup table.
Since the three inventions are in diverse CPC schemes (B64D 2013/0622, F24F 2008/005, B64D 13/04) requiring different fields of search (different classes/subclasses, different search queries e.g.), examination burden is not limited exclusively to a prior art search.  Rather, this also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection (including different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112). Multiple inventions, such as those in the present application, require additional reference material and further discussion for each additional feature addressed. Concurrent examination of the multiple inventions claimed would thus involve a significant burden even if all searches were coextensive, which they are not. See MPEP §808.02.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of the at least one upper nozzle and the at least one lower nozzle has a slotted portion formed of multiple individual slots that, in combination, function as a 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character "66" (specification page 7, ln 26) and "78" (specification page 9, lns 30 – 31) and have both been used to designate a “flight deck air pressure sensor”.  
Appropriate correction is required.

Claim Objections
In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered) (MPEP 37 CFR 1.121.c.1, 2):  .
When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.  The text of any added subject matter must be shown by underlining the added text.  The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot 
In accordance with the remarks (page 9 of 10)) filed April 21, 2021, Claims 9 – 21 have been withdrawn.

Claim 5 is objected to because of the following informalities: 
Claim 5 discloses, “the airflow controller is further configured to provide a sufficient rate of air flow…”.  However, the air flow controller signals a fan to deliver a sufficient rate of air flow.  
For purposes of examination, the limitation has been understood as if to read, “the airflow controller is further configured to operate system components to1 provide a sufficient rate of airflow to the upper and lower nozzles that is at least twice as much as the calculated inflow rate.  
Appropriate correction is required.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1 – 4, 6, 7, 23 and 25 are rejected under 35 U.S.C. §103 as being unpatentable over Jansson (US 4,074,620), in view of King (US 10,577,074).
In re Claim 1, Jansson discloses a system (figs 1 – 4) for limiting infiltration of air between two rooms (4, 6), comprising: 
at least one upper nozzle (fig 2: (22)) disposed adjacent to and above an outer upper edge of a doorway (fig 1: adjacent ceiling (40)) and directed downwardly (fig 1: air curtain (32)), and at least one lower nozzle (fig 4: (21)) disposed adjacent to and below an outer lower edge of the doorway (adjacent floor (10)) and directed upwardly (col 5, lns 66 – col 6, ln 10); 
a conduit system (fig 2: (16/12/14/15)) configured to deliver air from an air supply (24, 26) to the upper (22) and lower nozzles (21); and 
an airflow controller (via pressure responsive flow detection elements (72, 74)) configured to provide sufficient air flow from the air supply to the upper (22) and lower (21) nozzles to create directional airstreams across the doorway, limiting infiltration of air between the two rooms (4, 6). (col 2, lns 39 – 51, col 5, lns 16 – 41 )  
Jansson lacks wherein the system is disposed in an aircraft, therefore lacks a flight deck door between a flight deck and an aircraft cabin.
King teaches an aircraft (fig 2: (200)) comprising a flight deck (202), a passenger cabin (204), and a door (232) therebetween (col 5, lns 42 - 44). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jansson, as taught by King, such that the system for limiting air infiltration is situated at a door between a flight deck and an aircraft cabin, for the benefit of reducing leakage across the doorway, for at least the benefit of maintaining temperatures and pressures of two different environmental systems, to accommodate differing climatic requirements .
The proposed system would yield a system for limiting infiltration of cabin air into a flight deck of an aircraft, comprising:
at least one upper nozzle disposed adjacent to and above an outer upper edge of a flight deck doorway and directed downwardly, and at least one lower nozzle disposed adjacent to and below an outer lower edge of the flight deck doorway and directed upwardly; 
a conduit system configured to deliver air from a flight deck air supply to the upper and lower nozzles; and 
an airflow controller configured to provide sufficient air flow from the flight deck air supply to the upper and lower nozzles to create directional airstreams across gaps existing between a closed flight deck door and the upper and lower edges of the flight deck doorway, limiting infiltration of cabin air into the flight deck.  
Regarding the limitation “to create directional airstreams across gaps existing between a closed flight deck door and the upper and lower edges of the flight deck doorway”, it has been understood that the system of Jansson would operate to create directional airstreams across gaps existing between a closed door and the upper and lower edges of a doorway, when the door is in a closed position. 
In re Claim 2, Jansson discloses wherein the at least one upper nozzle (22) and the at least one lower nozzle (21) are configured so that the directional airstreams they create extend across an entire width of the (flight deck) doorway. 
 As can be seen in figure 2, the nozzles extend the full width of the doorway.
In re Claim 3, Jansson discloses wherein each of the upper (22) and lower (21) nozzles is substantially slot-shaped.
 As can be seen in figures 2 and 8, the nozzles are substantially slot-shaped.
In re Claim 4, the proposed system has been discussed, wherein Jansson discloses:
air pressure sensors (72, 74) configured to determine a first air pressure measurement (in room 4) and a second air pressure measurement (in room 6) for the airflow controller (col 5, lns 31 – 37 “it is possible to detect both the strength of the air flow as well as the direction thereof”); and 
the airflow controller (fig 7) is configured to determine a difference in the first air pressure and the second air pressure, and from the determined difference to further determine a sufficient amount via fans (24, 26)) to the upper and lower nozzles to limit infiltration from the first room into the second room (“automatic control means for modifying the intensity of the air curtains in response to variations in the outside conditions, so that air flow through the opening 8 is permanently prevented” col 5, lns 16 – 20).  
When applied to King, the proposed system would yield:
 air pressure sensors configured to determine a flight deck air pressure measurement and a cabin air pressure measurement for the airflow controller; and 
the airflow controller is configured to determine a difference in the cabin air pressure and the flight deck air pressure, and from the determined difference to further determine a sufficient amount of air flow to supply from the flight deck air supply to the upper and lower nozzles to limit infiltration of cabin air into the flight deck.  
In re Claim 6, the proposed system has been discussed, wherein Jansson discloses the airflow controller (fig 7) is configured to measure the difference in the first air pressure and the second air pressure (via “pressure responsive flow detection elements (72, 74)), and vary the air flow to the upper and lower nozzles in response to changes in the difference in the first air pressure and the second air pressure (col 5, lns 4 – 12) in real time.  
When applied to King, the proposed system would yield wherein the airflow controller is configured to measure the difference in cabin air pressure and flight deck air pressure, and vary the air flow to the upper and lower nozzles in response to changes in the difference in cabin air pressure and flight deck air pressure in real time.  
In re Claim 7, the proposed system has been discussed, wherein Jansson discloses the airflow controller (fig 7) is configured to provide sufficient air flow to the upper (fig 1: (22)) and lower (fig 4: (21)) nozzles to establish directional airstreams that flow across the upper and lower edges of the door at a flow rate based on a sensed pressure differential between the first room (4) and second room (6), to second room air infiltration through the gaps into the first room (col 2, lns 41 – 51).  
Jansson is silent as to whether the infiltration quantity less than 2% of the first room supply. However, since the ratio (percentage) of infiltration flow rate compared to the first room supply flow rate would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall 
In re Claim 232, Jansson discloses wherein the conduit systems (fig 1: (16/12/14), fig 4: (15) indicated by double headed arrow)) are rotatable to vary the direction of the air streams (col 6, lns 11 – 26).  Accordingly, the proposed system would yield wherein directional air streams blow vertically across the gaps between the closed flight deck door and the outer upper edge and the outer lower edge of the flight deck doorway, to suppress infiltration of air from a passenger cabin of the aircraft. 
In re Claim 25, the proposed system has been discussed (see In re Claim 3, above), wherein Jansson discloses that each of the at least one upper nozzle (22) and the at least one lower nozzle (21) has a slotted portion formed of multiple individual slots that, in combination, function as a single slot-shaped nozzle (as seen in figures 1 and 4, respectively).  

Claims 24 and 5 are rejected under 35 U.S.C. §103 as being unpatentable over Jansson (US 4,074,620), in view of King (US 10,577,074), and further in view of Kim et al (US 2013/0005236).
In re Claim 24, the proposed system has been discussed (In re Claim 3, above) wherein the gaps include an upper gap and a lower gap (apparent, as gaps exist between a closed door and a door frame), wherein the at least one upper nozzle (22) is comprised of a single slot disposed along an entire width of the upper gap, and wherein the at least one lower nozzle (21) is comprised of a single slot disposed along an entire width of the lower gap (as seen in figure 2). 
Should it be construed that the proposed system lacks wherein an upper and lower gap exist between the closed door and its doorway, such that a pressure differential across the door would result in airflow leakage, provided as evidence that such a technique was known in the art is Kim et al.
Kim et al teaches a system for maintaining a pressure differential across a closed door, wherein “the amount of air supplied… should be as much as the amount of air leaked … through a gap between a wall and the door (fig 6: (42))” [0012, 0014].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Kim et al, such that the system 
In re Claim 5, the proposed system has been discussed (In re Claim 4, above) wherein Jansson discloses the airflow controller (fig 7) is configured to calculate an inflow rate around the flight deck door based upon the difference in air pressure between the first room (4) and the second room (6); and the airflow controller is further configured to provide a sufficient rate of airflow to the upper and lower nozzles.
Jansson lacks wherein the sufficient flow rate is at least twice as much as the calculated inflow rate.  
Should it be construed that the proposed system lacks wherein is configured to calculate an inflow rate around the flight deck door based upon the difference in air pressure between the cabin and the flight deck; and the airflow controller is further configured to provide a sufficient rate of airflow to the upper and lower nozzles, provided as evidence that such a technique was known in the art is Kim et al.
Kim et al teaches that, in order to prevent airflow through a gap between a wall and a (closed) door, the amount of air (air volume) supplied to the lobby (analogous to the first room of Jansson) should be adjusted so as to adjust the differential pressure within a range between the upper and lower limit [0017, 0021, 0024 – 0025, 0089], the pressure differential between the spaces is 10 Pascals [0098].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify proposed system as taught by Kim et al, such that an inflow rate around the flight deck door is calculated based upon the difference in air pressure between the lobby and the adjacent space; the airflow controller is further configured to provide a sufficient rate of airflow, for the benefit of providing an inflow rate that compensates for a calculated leakage, to maintain a pressure differential across the door for the benefit of providing a safe environment. 
Regarding the limitation “that (the inflow rate) is at least twice as much as the calculated inflow rate”, while Kim et al is silent as to whether a pressure differential of 10 Pascals would equate to a doubled inflow rate.  However, since the flow rate for a given installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size/type of door, the size/type of fans, to .

Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Jansson (US 4,074,620), in view of King (US 10,577,074), and further in view of Dieckert et al (US 5,312,297).
In re Claim 8, the proposed system has been discussed, wherein the conduit system further comprises at least one constant speed fan configured to deliver air from the flight deck air supply to the upper and lower nozzles; and the airflow controller is configured to provide the sufficient air flow to the upper and lower nozzles by controlling dampers (62, 64).
However, the proposed system lacks wherein the conduit system further comprises a variable-speed fan; and the airflow controller is configured to provide the sufficient air flow by controlling fan speed.
Dieckert et al teaches an airflow control system for maintaining pressurization between adjacent areas (Abstract) where leakage at door gaps occurs therebetween (col 2, lns 59 - 64), wherein a variable speed blower or fan, or throttling dampers can be used to control flow rate (col 7, lns 38 – 59).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Dieckert et al, such that variable speed fans are used to control airflow, for the benefit of energy savings during periods of low use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  A few of the references of significance is:
LeBastard et al (US 10,449,844) who discloses an air curtain for a railway vehicle, comprising a control unit configured to keep the air curtain activated even when the door 18 is closed, so as to optimize the thermal insulation thereof, and thus keep the inside 12 under optimal climate control conditions (col 6, lns 33 – 38).
Kim et al (US 6,565,035) who discloses an air curtain (10) for use with an aircraft, wherein the system 10 could be used to form an air curtain at virtually any other location on the aircraft where 
Graham (US 4,121,790) who discloses an air curtain (figs 4, 8: (36)) across the passenger exit doorway formed by fluid jets from perforations 38 in a tubular margin 40 or fluid ejecting tubing framing the doorway (col 3, lns 43 – 49)
Ray et al (US 9,388,996) who discloses an air curtain provided at a door (Abstract. fig 3: (2)) comprising sensors (16) used to determine whether windows 6 or DOORS 2 are open or closed and provide the information to the programmable logic controller (PLC) 19 that operates variable frequency drive 17, controlling the speed of blower 12. When the windows 6 are closed, a lower air volume is needed to provide the air curtain stream over the surface of window pane 6. (col 4, lns 33 – 38).
Asai et al (US 6,189,831) who discloses separating apparatuses between smoking and non-smoking areas of an airliner that may be provided with air curtains in place of the slit curtains of the curtain walls (col 11, lns 13 – 15).
Guard et al (US 7,380, 752) who discloses a way to more efficiently create and control air temperature zones within the cabin by using an archway located air curtain to prevent air draft from moving fore and aft between cabins.(col 3, lns 44 – 48).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification page 7, lines 22 – 23.
        2 Please note: the claims have been examined in order of dependency, not numerical order.